In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-3491
TARA L. CRUMP,
                                                  Plaintiff-Appellant,
                                 v.

ANDREW M. SAUL,
Commissioner of Social Security,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
            No. 3:17-cv-557 — Philip P. Simon, Judge.
                     ____________________

        ARGUED JULY 9, 2019 — DECIDED JULY 31, 2019
                 ____________________

   Before KANNE, HAMILTON, and SCUDDER, Circuit Judges.
    SCUDDER, Circuit Judge. Tara Crump applied for disability
benefits based on numerous mental health impairments, in-
cluding bipolar disorder and polysubstance abuse disorder.
An administrative law judge denied benefits, finding that
Crump, despite her severe impairments, could perform work
limited to simple and repetitive tasks. The district court af-
firmed. Because the ALJ did not adequately account for
2                                                   No. 18-3491

Crump’s diﬃculties with concentration, persistence, or pace
in the workplace, we vacate the judgment and remand the
case to the Social Security Administration.
                                I
    Tara Crump has a long history of mental health impair-
ments. In 2010, she underwent hospitalization for mood
swings and the following year was diagnosed with bipolar
disorder. In 2012, after Crump reportedly experienced a men-
tal breakdown, a psychiatrist assessed her Global Assessment
of Function range, a measure of social functionality, at 51–60,
or “moderate” impairment of overall functioning. See AM.
PSYCHIATRIC ASS’N, DIAGNOSTIC AND STATISTICAL MANUAL OF
MENTAL DISORDERS 34 (4th ed. 1994). (The GAF scale “no
longer is widely used,” but when Crump applied for benefits,
the Social Security Administration sometimes considered the
scores. See Winsted v. Berryhill, 923 F.3d 472, 474 n.1 (7th Cir.
2019).)
    Crump’s symptoms continued into 2013, when a nurse
practitioner recorded her “pressured speech, flight of ideas,
poor insight, poor judgment,” tangential thoughts, insomnia,
and “diﬃculty with focus and attention,” and assigned
Crump an even lower GAF range of 41–50, signaling “seri-
ous” impairment. See DSM IV at 34. Crump’s symptoms es-
calated later the same year when her family brought her to the
emergency room for “hostile” and “aggressive” behavior.
This episode led to a diagnosis of acute psychosis, with
Crump having experienced hallucinations, bizarre behavior,
disorganized speech, insomnia, attention impairment, and
decreased concentration. Crump’s behavior was so severe
that the hospital obtained a court order to extend her stay be-
yond 72 hours and medicate her involuntarily. After three
No. 18-3491                                                  3

weeks of inpatient treatment, the hospital discharged Crump
to outpatient care.
    Crump then began a course of treatment with psychiatrist
Sajja Babu, whose observations form a large part of the medi-
cal record that Crump relies upon in her application for disa-
bility benefits. Dr. Babu noted from their first appointment
that Crump spoke too fast, had pressured speech, and rapidly
changed conversation topics—observing that she was “some-
what irrational and unrealistic” and “not able to focus well.”
Dr. Babu assessed Crump with a GAF score of 40, signaling
“severely” impaired functioning. See DSM IV at 34. Crump’s
GAF scores over the next two years ranged from “severe” to
“moderate.” See id.
    Dr. Babu’s treatment notes during this time reflected
mixed observations on Crump’s behavior. On the one hand,
Dr. Babu consistently observed that Crump was “[a]ble to pay
attention and concentrate” during her oﬃce visits. On the
other hand, Dr. Babu regularly noted that Crump suﬀered
from “hyperactivity, irritability, grandiosity, racing thoughts
as well as thoughts of helplessness and hopelessness with cry-
ing spells and anger outbursts” as a result of her bipolar dis-
order. These conditions and experiences combined, Dr. Babu
concluded, to leave Crump with an inability to “follow
through with tasks, anticipate consequences of her decisions,
interact appropriately with others as well as establish and
maintain interpersonal relationships.”
    During this same period, from 2013 to 2015, Crump expe-
rienced other setbacks. In 2013, for example, she was arrested
for fighting. Unable to support herself, Crump became home-
less in 2014 and moved into a shelter. And in 2015 she was
4                                                  No. 18-3491

arrested for shoplifting. Dr. Babu attributed each of these
downturns to Crump’s ongoing struggles with mental illness.
    Crump applied for disability benefits in January 2014,
claiming an onset date of March 2012, which triggered a series
of additional assessments. In March 2014, Crump saw psy-
chologist Joyce Scully for a consultative examination. Dr.
Scully confirmed Crump’s diagnosis of bipolar disorder with
psychosis, but also noted that she was “attentive, persistent
and focused” during the examination. State-agency consult-
ants separately assessed Crump’s ability to carry out short
and simple instructions as “not significantly limited,” but
they scored her ability to maintain attention and concentra-
tion for extended periods as “moderately limited.”
    Crump continued seeing Dr. Babu throughout 2014 and
2015. In September 2015, Dr. Babu prepared an assessment of
Crump’s ability to work and sustain employment. He con-
cluded that Crump had “no useful ability to function” in fol-
lowing work rules, managing stress, maintaining attention or
concentration, or fulfilling job instructions. Dr. Babu likewise
found not only that Crump’s “bipolar symptoms interfere
with her engaging in any type of work activity,” but also that
her related chronic emotional impairments “diminish her
ability to follow through with tasks, anticipate the conse-
quences of her decisions [and] interact appropriately with
others as well as retain and process information.”
    After Crump’s initial application for disability benefits
was denied, an administrative law judge held a hearing in
February 2016. For her part, Crump testified that she has “too
many thoughts at one time” and “can’t focus” on what she is
supposed to be doing. As part of determining Crump’s capac-
ity to work, the ALJ put two hypothetical questions to a
No. 18-3491                                                  5

vocational expert. The first focused on whether work was
available for someone limited to “simple, routine, repetitive
tasks” with few workplace changes. The VE replied yes. The
ALJ then posed the same hypothetical with a critical distinc-
tion—whether work would be available if the person would
either be oﬀ-task 20% of the time or need two unscheduled
absences per month. The VE answered this second question
in the negative: no jobs would be available for a person with
such limitations.
    Following the hearing, the ALJ concluded that, although
her impairments were severe, Crump was not disabled. In
making this determination, the ALJ found that Crump had
“moderate diﬃculties maintaining concentration, persistence,
or pace.” But these diﬃculties were oﬀset, the ALJ reasoned,
by Dr. Scully’s opinion that Crump was attentive, persistent,
and focused. Furthermore, the ALJ attributed little weight to
Dr. Babu’s opinions, finding them inconsistent with his many
treatment notes indicating that Crump exhibited no mood
swings and maintained her attention during oﬃce visits.
These findings led the ALJ to conclude that Crump had the
residual functional capacity, or RFC, to perform light work
limited to “simple, routine, repetitive tasks with few work-
place changes” because of “issues concentrating due to racing
thoughts from bipolar disorder.” Accordingly, the ALJ denied
Crump’s application for disability benefits. The district court
aﬃrmed, and Crump now appeals.
                              II
   Crump argues that the ALJ did not adequately account for
her moderate limitations in concentration, persistence, or
pace—often shorthanded as CPP limitations—in finding that
she had the functional capacity to perform “simple, routine,
6                                                     No. 18-3491

repetitive tasks with few workplace changes.” Crump also
contends that the medical evidence shows she has these limi-
tations and that the ALJ improperly discounted Dr. Babu’s
opinion about her inability to concentrate specifically in a
work setting (rather than in an examination) as well as her in-
ability to reliably complete tasks.
    We agree with Crump that the ALJ did not adequately ac-
count for her moderate CPP limitations in a manner con-
sistent with our precedent. Indeed, on several occasions in re-
cent years we have addressed the role such CPP limitations
must play in a proper RFC determination. Those cases supply
the proper framework here.
    Our caselaw emphasizes that “both the hypothetical
posed to the VE and the ALJ’s RFC assessment must incorpo-
rate all of the claimant’s limitations supported by the medical
record,” including even moderate limitations in concentra-
tion, persistence, or pace. Varga v. Colvin, 794 F.3d 809, 813 (7th
Cir. 2015). As a matter of form, the ALJ need not put the ques-
tions to the VE in specific terms—there is no magic words re-
quirement. As a matter of substance, however, the ALJ must
ensure that the VE is “apprised fully of the claimant’s limita-
tions” so that the VE can exclude those jobs that the claimant
would be unable to perform. Moreno v. Berryhill, 882 F.3d 722,
730 (7th Cir. 2018); DeCamp v. Berryhill, 916 F.3d 671, 675–76
(7th Cir. 2019). The best way to do that is by including the
specific limitations—like CPP—in the hypothetical. Moreno,
882 F.3d at 730.
    When it comes to the RFC finding, we have likewise un-
derscored that the ALJ generally may not rely merely on
catch-all terms like “’simple, repetitive tasks’” because there
is no basis to conclude that they account for problems of
No. 18-3491                                                   7

concentration, persistence or pace. Winsted, 923 F.3d at 477
(quoting O’Connor-Spinner v. Astrue, 627 F.3d 614, 620 (7th Cir.
2010)). More to it, observing that a person can perform simple
and repetitive tasks says nothing about whether the individ-
ual can do so on a sustained basis, including, for example,
over the course of a standard eight-hour work shift. And this
precise reasoning explains why in Moreno we rejected as in-
adequate a hypothetical (and the resulting RFC determina-
tion) that used that formulation—because it failed by its terms
to account for moderate limitations in these areas. See 882
F.3d at 730. When the ALJ supplies a deficient basis for the VE
to evaluate the claimant’s impairments, this error necessarily
calls into doubt the VE’s ensuing assessment of available jobs.
DeCamp, 916 F.3d at 676; Moreno, 882 F.3d at 730.
    These principles find straightforward application here.
The ALJ seemed to recognize Crump’s CPP challenges when,
in formulating the second hypothetical for the VE, he incor-
porated the express functional limitation of a person able to
perform simple and repetitive tasks also being oﬀ-task 20% of
the time or otherwise requiring two unscheduled absences
per month. The VE opined that a person so limited would lack
the functional capacity to sustain any employment. But the
ALJ failed to incorporate this opinion anywhere in the RFC,
leaving the RFC altogether uninformed by considerations of
oﬀ-task time or unplanned leave.
   Rather than accounting for the VE’s second opinion, the
ALJ instead resorted to the VE’s response to the first hypo-
thetical, which asked only about the availability of work for
someone who could perform simple, repetitive tasks without
incorporating any CPP limitations. In charting this course—
by specifically rooting the RFC determination in a VE’s
8                                                   No. 18-3491

opinion that, by its terms, did not account for Crump’s CPP
limitations—the ALJ committed the same error that led us to
reverse and remand in Winsted. See 923 F.3d at 477 (“Because
the ALJ did not include Winsted’s diﬃculties with concentra-
tion, persistence, and pace in the hypothetical that he did con-
sider, the decision cannot stand.”)
    Beyond disregarding the VE’s opinion in response to the
second hypothetical, the ALJ gave short shrift to the medical
opinions of Dr. Babu as Crump’s treating psychiatrist. By it-
self, the ALJ’s decision to discount Dr. Babu’s views might not
be cause for vacating the decision, see Stepp v. Colvin, 795 F.3d
711, 719–20 (7th Cir. 2015), but when combined with the ALJ’s
disregard of the highly relevant opinion of the VE—that an
individual with Crump’s limitations who needed to be oﬀ-
task 20% of the time was not employable—the resulting RFC
formulation does not hold up.
    The Commissioner suggests that the ALJ’s discounting of
Dr. Babu’s opinion makes up for any problems with the RFC
finding. Not so in our view. Crump correctly observes that Dr.
Babu (and, for that matter, Dr. Scully too) found only that she
could pay attention in the doctor’s oﬃce and thus in the con-
text of a structured, relatively short mental health examina-
tion, an altogether diﬀerent environment than a full day at a
competitive workplace with sustained demands. Dr. Babu’s
work-related assessment directly addressed Crump’s inabil-
ity to perform reliably in the workplace, but, with the excep-
tion of Crump’s ability to concentrate, the ALJ nowhere ad-
dressed that evaluation. We see the discounting of Dr. Babu’s
opinion in keeping with and indeed compounding the ALJ’s
error in the disregard of the VE’s (second) opinion.
No. 18-3491                                                    9

    In closing, we owe a word to the Commissioner’s reliance
on our recent decision in Jozefyk v. Berryhill, 923 F.3d 492
(7th Cir. 2019). We do not read Jozefyk to save the shortfalls in
the ALJ’s analysis here. In Jozefyk, we determined that any er-
ror in formulating the RFC was harmless because the claimant
had not testified about any restrictions in his capabilities re-
lated to concentration, persistence, or pace, and the medical
evidence did not otherwise support any such limitations. 923
F.3d at 498. As the Commissioner concedes, the facts here are
diﬀerent. The medical evidence plainly shows, and the ALJ
recognized, that Crump suﬀers from CPP limitations. And,
unlike in Jozefyk, Crump testified consistently with the medi-
cal treatment notes about how her bipolar disorder impairs
her ability to concentrate well enough to work for a sustained
period.
    The ALJ’s RFC analysis did not say enough either to ac-
commodate or rule out what the VE’s testimony and the med-
ical record otherwise made clear—that Crump’s diﬃculties
with concentration, persistence, or pace pose a significant
hurdle for her to stay on task at work. Merely limiting Crump
to simple, routine, and repetitive tasks with few workplace
changes was not enough to address her limitations and ensure
that she could maintain the concentration and eﬀort necessary
to function in a workplace and otherwise sustain employ-
ment.
  For these reasons, we VACATE the judgment and
REMAND to the agency for further proceedings.